Exhibit 10.1

TUTOR PERINI CORPORATION

﻿

Amendment No. 1 to Amended and Restated Employment Agreement

﻿

Ronald N. Tutor

﻿

DATED:  January 5, 2018

﻿

WHEREAS,  Tutor Perini Corporation, a Massachusetts corporation (hereinafter
referred to as “Employer”) and Ronald N. Tutor (“Executive”), entered into an
Amended and Restated Employment Agreement on December 22, 2014 (the
“Agreement”);

﻿

WHEREAS, pursuant to Section 20 of the Agreement, the Employer and Executive now
wish to amend the Agreement as set forth herein, effective as of the Effective
Date;

﻿

WHEREAS, Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Agreement.

﻿

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Agreement as set forth herein.

﻿

FIRST: The Agreement is hereby amended by removing the first sentence in Section
3 and replacing it with the following sentence:

﻿

“The initial term of employment under this Agreement shall be for a period
commencing on the Effective Date and ending on December 31, 2021 (the “Initial
Term”).”

﻿

SECOND: The Agreement is hereby amended by removing the provisions of Section
6(b) and replacing it contents with the following:

﻿

“Executive shall be paid an Annual Bonus to the extent earned based on
performance against objective performance criteria. The performance criteria for
any particular calendar year shall be established by the Compensation Committee
of the Board (the “Compensation Committee”) no later than 90 days after the
commencement of such calendar year or at such other time as determined by the
Compensation Committee. Executive’s Annual Bonus for a calendar year shall be no
less than 150% of his Base Salary for that year if target levels of performance
for that year (as established by the Compensation Committee when the performance
criteria for that year are established) are achieved, with greater amounts (up
to 300% of Executive’s Base Salary) or lesser amounts (including zero) paid for
performance above and below target (such greater and lesser amounts to be
determined by a formula established by the Compensation Committee for that year
when it establishes the targets and performance criteria for that year).
Executive’s Annual Bonus for a calendar year shall be determined by the
Compensation



--------------------------------------------------------------------------------

 

Committee after the end of the calendar year and shall be paid to Executive when
annual bonuses for that year are paid to other senior executives of the
Employer, generally, but in no event later than March 15 of the following
calendar year. Executive shall be eligible to earn and be paid an Annual Bonus
for each year that the Executive remains employed through December 31 of that
year. In carrying out its functions under this Section 6(b), the Compensation
Committee shall at all times act reasonably and in good faith, and they shall
consult with Executive to the extent appropriate.”

﻿

THIRD: The Agreement is hereby amended by adding the following new Section
6(d)(3) thereto:

﻿

“(3) Employer will provide Executive with the following new equity awards, 50%
of which are performance-based, during the Initial Term of the Employment
Agreement with the stated objectives to retain the Executive, reward superior
performance and provide significant incentives for Executive:

﻿

﻿

 

 

 

 

 

 

﻿

 

 

 

Approximate Date of

Award

Criteria

Type

#

Award

Grant/Setting Targets

Vesting

1A

Performance

RSUs

  75,000

01/05/2018

01/05/2018

12/31/2019

1B

Performance

RSUs

  75,000

01/05/2018

01/01/2019

12/31/2020

1C

Performance

RSUs

  75,000

01/05/2018

01/01/2020

12/31/2021

1D

Time

RSUs

150,000

01/05/2018

01/05/2018

01/04/2021

1E

Time

RSUs

  75,000

01/05/2018

01/05/2018

12/31/2021

2A

Performance

Options

  75,000

01/05/2018

01/05/2018

12/31/2019

2B

Performance

Options

  75,000

01/05/2018

01/01/2019

12/31/2020

2C

Performance

Options

  75,000

01/05/2018

01/01/2020

12/31/2021

2D

Time

Options

  75,000

01/05/2018

01/05/2018

12/31/2019

2E

Time

Options

  75,000

01/05/2018

01/05/2018

12/31/2020

2F

Time

Options

  75,000

01/05/2018

01/05/2018

12/31/2021

﻿

The above performance-based awards will be subject to performance criteria to be
established by the Compensation Committee. In each case above, both the
time-based and performance-based awards are subject to the Executive’s continued
employment with the Company through the vesting period, unless early vesting
occurs under Section 10.”

﻿

﻿

FOURTH: The Agreement is hereby amended by removing the last sentence in Section
6(f) and replacing it with the following sentence:

﻿





--------------------------------------------------------------------------------

 

“While employed with the Company, the Employer will provide Executive with life
insurance coverage related to the Employer’s standard life insurance policies.
In addition, through the earlier of April 12, 2031 or the Executive’s death,
Employer will provide Executive with a separate life insurance policy providing
for the payment of $10 million in the event of the Executive’s death provided
that either (i) Executive remains employed through the Initial Term, (ii) during
the Initial Term Executive dies or otherwise terminates his employment only with
Good Reason pursuant to Section 9(a)(iii), or (iii) Employer terminates
Executive’s employment during the Initial Term for any reason other than for
Cause pursuant to Section 9(a)(ii)(B).”

﻿

FIFTH: “Annual Bonus” means an annual cash performance bonus in respect of each
calendar year that ends during the Employment Period, to the extent earned based
on performance against objective performance criteria.

SIXTH: The Agreement is hereby amended by removing the definition of “Target
Bonus” in Section 27 and replacing it with the following definition:

﻿

““Target Bonus” means an amount equal to 150% of Executive’s Base Salary, as set
forth in Section 6.”

﻿

SEVENTH: Except as specifically modified herein, the Agreement shall remain in
full force and effect in accordance with all of the terms and conditions
thereof.

﻿

﻿

﻿

﻿

﻿

[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement as of the date first written above.

﻿

﻿

﻿

 

 

﻿

Tutor Perini Corporation

﻿

 

 

﻿

 

 

﻿

 

 

﻿

By:

/s/ Gary G. Smalley

﻿

 

 

﻿

Name:

Gary G. Smalley

﻿

 

 

﻿

Title:

Executive Vice President and Chief Financial Officer

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

Ronald N. Tutor

﻿

 

 

﻿

 

 

﻿

 

 

﻿

/s/ Ronald N. Tutor

﻿

 

 

﻿



--------------------------------------------------------------------------------